No. 99-40588
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40588
                         Summary Calendar



ALPHONSO SMITH,

                                          Plaintiff-Appellant,

versus

STEVEN WILLIAMS, Sergeant, Coffield Unit; ALL DEFENDANTS;
K. McCANN; T. HANDSBOROUAH; S. SANCHEZ; C. SLATER;
K. MILLER; C.E. SMITH; UPSHAW; JOSPHEN PRICE; H.C. BRYANT;
JOHN EASTON; BERNIE L. BUSH,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-490
                       --------------------
                          April 14, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Alphonso Smith, Texas prisoner #621036, appeals from the

dismissal of his civil rights action as frivolous.     Smith

contends that the defendants were deliberately indifferent to his

serious medical condition because they worked him beyond his

medical limitations and that he did not receive due process at a

disciplinary hearing presided over by one of the defendants.

Because he failed to file objections to the magistrate judge’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40588
                                  -2-

report, Smith’s contentions are reviewed under the plain-error

standard.   Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428-29 (5th Cir. 1996)(en banc).

     The record indicates that the defendants may have been

negligent, slow to acknowledge that Smith was being worked beyond

his medical restrictions, not that they were deliberately

indifferent to those restrictions.     The district court did not

commit plain error by dismissing Smith’s deliberate-indifference

claim.   Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).

     It is unclear which of the hearings presided over by Officer

Bernie Bush formed the basis of Smith’s claim against him.

Regarding the October 7, 1996, hearing, the restrictions placed

on Smith at that hearing did not impose atypical hardships on

Smith in relation to the ordinary incidents of prison life.

Smith therefore failed to allege any due process violation.

Sandin v. Conner, 515 U.S. 472, 484 (1995).     Regarding the

November 5, 1996, hearing, Smith was punished in part with a loss

of good-conduct time, and he has failed to have that hearing

invalidated.     He has no civil rights cause of action regarding

that hearing.     Edwards v. Balisok, 520 U.S. 641, 648-49 (1997).

     AFFIRMED.